3DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 10, 2022 and April 06, 2022 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,077,825. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present invention and the patent having similar limitations of detecting tampering based on measurements from an inertial measurement unit and generating response therein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-11, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. (US 2019/0210567) in view of Goergen et al. (US 2020/0225715).
As per claim 15, Frederick et al. disclose a system (100, figures 1-3) comprising:
a controller in a form of a processor (104, figure 1) configured to receive, from sensors (106, include lasers, sonar, radar, and other sensors that scan and record data from the autonomous vehicle's environment) attached to a structure (vehicle 114) hosting at least one sensor (camera 108), information including one or more measurements associated with the sensors (paragraphs 0017 and 0021),
the at least one sensor configured to sense surrounding information to facilitate autonomous driving (paragraphs 0016-0022), and
the controller configured to analyze the one or more measurements to detect tampering (attempt to remove/tampered) of the at least one sensor (see abstract and paragraphs 0030-0034); and
said controller configured for generating, if the tampering is detected, a response by output an alert (see abstract and paragraphs 0035-0036).
Frederick et al. disclose the instant claimed invention except for the lasers, sonar, radar, and other sensors being a Inertial Measurement Unit (IMU) and the controller being first and second controller. Goergen et al. disclose a system in a form of a detection system (50, figure 3) comprising a controller (52) include a processor (54), configured to receive, from an inertial measurement unit (IMU, 40), attached to a structure that is coupled to at least one sensor (camera, 64) and a wearable visualization device (12), one or more measurements associated with the IMU (paragraphs 0019, 0026 and 0033), the at least one sensor (camera, 64) configured to sense surrounding information to facilitate properly functioning of the wearable visualization device (12, paragraph 0040), and the first controller configured to analyze the one or more measurements to detect tampering (improper handled or potential damaging event) of the at least one sensor (see abstract and paragraphs 0029 and 0033-0034, and said controller configured to generate, if the tampering is detected, a response to the tampering (paragraphs 0033-0037) and Goergen et al. also disclose the controller (52) may include one or more processors (paragraphs 0031-0032). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to IMU and plurality of processors as taught by Georgen et al. in the system as disclosed by Frederick et al. for the purpose of detecting any attempts to tamper the sensor that effects the surrounding surveillance to facilitate autonomous driving.
As per claim 16, Frederick et al. disclose the at least one sensor being included within a plurality of sensors; the structure is a housing with the plurality of sensors being mounted thereon; and the sensor being attached the structure form a rigid integral structure (figure 2).
As per claim 17, Frederick et al. disclose the response being used to control performing at least one of:
triggering an alarm on the vehicle to produce a siren sound (paragraph 0022); and
transmitting signals to a remote site (to a vehicle user 116 or monitor server 118) via network connection to report the tampering (paragraph 0019).
As per claim 18, Frederick et al. disclose the signals transmitted to the remote site include an alert of the tampering and the information recorded by the selected sensors (paragraph 0035).
As per claims 1-4, the method claims 1-4 are essentially the same in scope as system claims 15-18 above and are rejected similarly.
As per claim 8-11, the programming claims 8-11 are essentially the same in scope as system (hardware and software, figures 1-4) claims 15-18 above and are rejected similarly.

Allowable Subject Matter
7.	Claims 5-7, 12-13 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	A. G. et al. (US 2020/0079387) disclose a system for facilitating driver behavior monitoring and evaluation of driver performance during a trip comprising facilitating, by a processing system of an on-board detection device positioned in a vehicle, recording of media data using cameras mounted on the vehicle and multisensory data using sensors positioned in the vehicle. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
November 18, 2022